                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 Inventergy LBS, LLC,

                Plaintiff,                           Case No. 1:18-cv-01801-LPS

        v.

 Securus Technologies, Inc.,

                Defendant.


              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and the terms of a separate

Confidential Settlement Agreement, Plaintiff Inventergy LBS, LLC (“Inventergy”) and

Defendant Securus Technologies, Inc. (“Securus”), have agreed to settle, adjust, and compromise

all claims and counterclaims against each other in the above-captioned action. The parties,

therefore, dismiss all claims by Inventergy against Securus and all counterclaims by Securus

against Inventergy made therein with prejudice to re-filing the same.

       All costs and expenses relating to this litigation (including attorney and expert fees and

expenses) shall be borne solely by the party incurring the same.


 Dated: February 18, 2019                         Respectfully submitted,

                                                  /s/ Timothy Devlin
 Isaac P. Rabicoff                                Timothy Devlin
 Kenneth Matuszewski                              Delaware Bar No. 4241
 Rabicoff Law LLC                                 DEVLIN LAW FIRM LLC
 73 W Monroe St                                   1306 N. Broom Street, 1st Floor
 Chicago, IL 60603                                Wilmington, DE 19806
 (773) 669-4590                                   Phone: (302) 449-9010
 isaac@rabilaw.com                                tdevlin@devlinlawfirm.com
 kenneth@rabilaw.com

                                                  Counsel for Plaintiff
